Citation Nr: 1616243	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  13-18 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for inner ear problems.

2.  Entitlement to service connection for dizziness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was last before the Board in November 2015 and was remanded for additional evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was not diagnosed with a medical condition related to his complaints of inner ear problems at any point during the appeal period.

2.  The Veteran was not diagnosed with a medical condition related to his complaints of dizziness at any point during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for inner ear problems have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for dizziness have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in a May 2012 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records and post-service medical records have been secured, and the Veteran has submitted statements in support of his claims.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information.  

The Veteran maintains that he was treated in service at the Great Lakes Naval Hospital.  His claims file reflects that medical records requested from Great Lakes Naval Hospital for the period between March 1944 and October 1944 were destroyed in accordance with the general records schedule.  VA has a heightened obligation to assist the claimant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

In December 2015, the Veteran was afforded a VA examination to determine the etiology of his claimed inner ear problems and dizziness that is adequate to adjudicate his respective claims.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection 

The Veteran seeks service connection for inner ear problems and dizziness that he claims are each related to active duty service.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran's available service treatment records are silent with regard to any complaints, treatment or diagnosis of any inner ear problem or dizziness during active duty service.  

Private treatment records associated with the Veteran's folder reflect that he had been diagnosed with vertigo and otitis media with inner ear infection.  See, e.g., September 17, 2003 and October 29, 2003 private treatment records.

A June 2010 VA treatment record noted the Veteran's reports that he stopped taking Simvastatin because of dizziness.  A July 2011 VA treatment record noted the Veteran's reports of experiencing dizziness when he was up walking, and that this has occurred for months to years.  He questioned whether his symptoms were due to a medication.  VA treatment records dated August 2011 and October 2011 noted the Veteran denied experiencing symptoms of dizziness or lightheadedness.

A February 2012 VA audiology consult noted the Veteran denied experiencing pain, otorrhea, dizziness or other complications.  Cerumen was removed from the Veteran's ear canals.  His ear canals and tympanic membranes were within normal limits following the procedure.  A March 2012 VA audiology education note stated the Veteran's ear canals appeared normal.

In an April 2012 statement, the Veteran maintained he has had dizziness for some time, and he questioned whether it was related to an "inner ear problem or from something else."  

In a July 2013 statement, the Veteran reported experiencing inner ear problems ever since he was at Great Lakes Naval Hospital.  He reported being hospitalized during service.  As noted above, these medical records are unavailable.

In December 2015, the Veteran was afforded a VA examination for his claims of an inner ear condition and dizziness.  The VA examiner noted that the Veteran did not have an ear or peripheral vestibular condition.  He reported that the first time he had issues with his balance was when he was in the Navy and was feeling "out of it."  He reported running towards what he thought was an ambulance, lost consciousness, and woke up in the hospital.  He reported being monitored and released.  He stated he has not been able to get records of this stay.  The next episode was after service when he had a bout of pneumonia.  He reported having dizziness years ago, but thought it was related to medication he was taking.  After his medication was changed, his symptoms improved.  He also reported having issues with balance without dizziness for the last "few years" which required the use of a cane.  He denied ever having any true vertigo sensation.  There was no history of head trauma, although the Veteran stated that while working as a truck driver after service, he hurt his neck after a machine his truck was carrying dislodged and hit him from the back.  

The VA examiner noted private treatment records which showed the Veteran was seen by his primary care doctor in 2006 and 2010.  The private treatment reports noted the Veteran had vertigo and was prescribed meclizine.  However, the VA examiner stated there was no formal work-up or clinical exam showing a detailed work-up of the Veteran's reports of dizziness.  The VA examiner also noted a 2004 VA audio compensation and pension note which mentioned the Veteran had stopped driving over-the-road trucks the previous year due to severe dizziness which stopped after his heart attack.  The Veteran denied any current dizziness, but did report experiencing balance issues for which he required the use of a cane.  The Veteran stated he had never previously seen an ENT (ear, nose and throat specialist).  He remembered having a scan of his head and remembered the results being negative during his work-up for a heart attack.  The VA examiner also noted a remote history of childhood ear aches but no surgeries.  The Veteran denied any issues with any infections as an adult.

Upon examination, there was a deformity of the left ear auricle noted, with loss of less than one-third of the substance.  The right ear was normal, and the examiner noted a small notch missing on the left helix from a previous cancer resection.  The ear canal and tympanic membrane were found to be normal.  The Veteran walked with an unsteady gait that was widely based and required the assistance of a cane.  A Romberg test was abnormal or positive for unsteadiness.  A Dix Hallpike test for vertigo was normal.  The VA examiner stated there was no vertigo or nystagmus during the test.  The limb coordination test was also normal.

The VA examiner concluded it was not at least as likely as not that any currently diagnosed inner ear condition or condition manifested by dizziness had its onset in service or was etiologically related to the Veteran's active duty service.  In support of the VA examiner's conclusion, she stated that the Veteran's previous history of dizziness and "vertigo" was never formally worked up and fully characterized, so it was difficult to determine whether it was truly an inner ear issue versus an issue with the Veteran's medications/vascular issue, especially considering the Veteran noted an improvement and cessation of his dizziness symptoms after his medications were changed and after his heart attack in which he presumptively was started on other medications.  There was no evidence of any videonystagmography (VNG) or any other testing which indicated the Veteran's symptoms were due to an inner ear disease.

The Veteran has stated that he experiences dizziness and unsteadiness that he maintains he has had since active duty service.  He has openly questioned whether his symptoms were due to an inner ear condition.  There is no question that the Veteran is competent to state what comes to him through his senses, including what he has personally observed and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, symptoms or manifestations alone are not subject to service connection.  Rather, it is the underlying disability causing the symptoms or manifestations that may be service-connected and, in this regard, the Veteran is not shown to be in possession of the requisite medical background and skills as to render competent any offered diagnosis of an inner ear condition or a condition manifested by dizziness.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Based on a careful review of the evidence, the Board finds that service connection for an inner ear condition or complaints of dizziness is not warranted as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with any such condition.  While there is some medical evidence from the Veteran's private treatment provider indicating he was diagnosed with vertigo and otitis media prior to the submission of his claim in April 2012, the December 2015 VA examiner concluded following an examination and review of the medical evidence of record that the Veteran never had either condition.  The weight of the evidence is against a showing of current disability at any time within the appeal period.  No treating medical professional has indicated at any point since the Veteran filed his claim in April 2012 that the Veteran suffers from a diagnosed disorder manifested by inner ear problems or dizziness.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

As there is no current diagnosis of a disability manifested by inner ear problems or dizziness, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for inner ear problems is denied.

Entitlement to service connection for dizziness is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


